Citation Nr: 0327125	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected skin condition of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO, in pertinent part, confirmed 
and continued a noncompensable (zero percent) evaluation for 
skin condition of the feet.  During the pending appeal, in a 
rating decision also in April 2000, the RO assigned a 10 
percent disability evaluation for skin condition of the feet 
effective from April 2000.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter CAVC) held that when the veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The veteran presented oral testimony before the undersigned 
Veterans Law Judge of the Board at a personal hearing at the 
New Orleans RO in March 2002.  A copy of the hearing 
transcript is in the claims file.

The Board remanded the claim in November 2002 for development 
and adjudicative action.  The claim has been returned to the 
Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran is service connected for a skin condition of the 
feet.  The veteran claimed that he was entitled to a higher 
rating based on extensive lesions due to eczema on his 
forearms, legs, knee and feet.  The veteran has claimed that 
he was treated at the VA Medical Center in New Orleans from 
December 1993 for eczema of the forearms and legs at the same 
time he was receiving treatment for eczema of his feet.   He 
claims that the skin condition of the lower extremities is 
the same as the skin condition of the feet.

As discussed in the Board's November 2002 remand, at a VA 
Compensation and Pension (C&P) examination in April 1994 in 
connection with the veteran's original claim, the veteran had 
scaly eczematous plaques on the dorsal feet and had a few 
scattered plaques on his lower legs.  The diagnosis was 
"[p]robable contact dermatitis on bilateral dorsal feet vs a 
fungal infection which is less likely."

Based on that diagnosis, in a May 1994 rating decision, the 
RO granted service connection for a skin condition of the 
feet and assigned a zero percent evaluation.

The evidence shows that the veteran was diagnosed with tinea 
pedis on VA examination in July 1999.  As there were no 
patches on his lower legs the examiner provided no comment.  
There was a diagnosis of tinea pedis at a December 1999 VA 
examination.  

An April 2000 VA outpatient treatment record shows complaints 
of rash on knees, lower legs, and forearms.  When seen at a 
VA Dermatology Clinic the examination revealed eczematous 
round patches of the lower legs; the KOH was negative.  The 
impression was asteatotic eczema.

As noted in the Board's November 2002 remand, the 10 percent 
evaluation assigned during this appeal appears to have been 
granted based on April 2000 outpatient treatment findings of 
asteatotic eczema of the forearms, knees and lower legs.  The 
RO, however, in a May 2001 supplemental statement of the 
case, notified the veteran that he was only service-connected 
for contact dermatitis of the feet and that service 
connection had not been established for a skin disorder of 
any other part of the body.

The Board found that the veteran was claiming service 
connection for tinea pedis; contact dermatitis/asteatotic 
eczema of the forearms, knees and lower legs; hyper-pigmented 
patches of the legs and scarring as part and parcel of his 
service-connected skin condition of the feet and remanded the 
issue to the RO for initial adjudication.  The Board also 
found that the issue of whether asteatotic eczema, tinea 
pedis and/or scarring was related to the service-connected 
skin condition of the feet was "inextricably intertwined" 
with the issue of an increased evaluation for service-
connected skin condition of the feet.  The Board found that 
further examination and a medical opinion was necessary to 
determine whether the additional claimed skin conditions are 
related to the service-connected skin condition of the feet.  

The Board notes that, in accordance with the remand 
instructions, the veteran was afforded a VA Compensation and 
Pension examination in December 2002.  The diagnoses were 
nummular eczema, xerosis, and acneform lesion on face.  The 
examiner, however, failed to state on the report that the 
claims file was reviewed, did not address the questions 
presented in the remand and offered no medical opinion.  

The RO considered the examination inadequate and requested a 
new examination.  In a March 2003 development letter the RO 
included notification to the veteran that an examination for 
him had been requested at the VA Medical Center in New 
Orleans.  It was not stated that this was a second 
examination because the first was considered inadequate.  The 
RO did state that if he failed to report for the examination 
without good cause, his claim might be denied.  An 
examination was scheduled in April 2003; however, the veteran 
failed to report.  

The Board notes that although the RO initiated corrective 
action and asked that another examination be scheduled, the 
corrective action did not include a request for the examiner, 
R.C., or another medical examiner, to provide only a medical 
opinion if the veteran failed to report for a second 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In addition, the veteran's representative requests that a 
medical examiner review the claims file and provide the 
requested opinion.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

The case is REMANDED to the VBA AMC for the following 
development:


1.  Obtain up-to-date relevant outpatient 
treatment records pertaining to a skin 
condition from the VA Medical Center in 
New Orleans.

2.  Send the claims folder and a copy of this 
remand to the New Orleans VA Medical Center for 
review by R.C. who examined the veteran on December 
16, 2002.  The examiner must annotate the report 
that the claims file was in fact made available for 
review.  Ask R.C. to review the claims file and a 
copy of this remand and to furnish a supplemental 
opinion. 

All findings should be reported in detail and 
complete rationale for all opinions offered should 
be given.  

The determination as to whether an additional 
examination is necessary is left to R.C.  

3.  R.C. should express an opinion regarding 
asteatotic eczema and/or contact dermatitis of the 
legs, knees and forearms, tinea pedis, scarring, 
hyper-pigmented patches on the legs and any other 
currently diagnosed skin condition in addition to 
service-connected contact dermatitis of the feet as 
to:

(1) Whether these skin conditions are part and 
parcel of or secondary to the skin disease 
initially service connected as contact dermatitis 
of the feet?

(2) Whether these currently diagnosed skin 
conditions are as likely as not related to any skin 
condition shown in service? 

If R.C. is no longer available, please forward this 
request for a supplemental opinion to a second 
appropriate medical examiner familiar with skin 
diseases.  This examiner should express an opinion 
on the questions above.

If the examiner finds that re-examination is 
necessary and that photographs would aid in the 
description of any skin condition, those 
photographs should be included with the report of 
the examination. 

4.  The issue of service connection for contact 
dermatitis/eczema of the forearms and lower 
extremities, xerosis, scarring and hyper-pigmented 
patches on the legs should be re-adjudicated to 
include entitlement to service connection secondary 
to the service-connected skin condition of the 
feet.  The veteran and representative should be 
provided notice of the determination and the right 
to appeal.  If a timely notice of disagreement is 
filed, the veteran and representative, should be 
furnished with a statement of the case and given 
time to respond thereto. 

5.  The VBA AMC should review the claims file to 
ensure that all of the required notices have been 
sent to the veteran, that all available evidence 
designated by the veteran has been obtained, and 
that the veteran has been notified of any evidence 
that could not be obtained.  The VBA AMC should 
also ensure that all of the above requested 
development has been completed.  In particular, the 
VBA AMC should ensure that the requested opinion is 
in complete compliance with the directives of this 
remand and, if it is not, the VBA AMC should take 
corrective action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  With regard to the issue of an increased rating 
for the service- connected disability, after the 
development requested above has been completed to 
the extent possible, the VBA AMC should again 
review the record and readjudicate this claim.  It 
is noted that the schedular criteria for skin 
diseases changed effective August 30, 2002, and 
readjudication must consider both the old and new 
schedular criteria.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and the revised applicable 
regulations pertaining to skin diseases.  An 
appropriate period of time should be allowed for 
response.  

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


